          Case 1:12-cr-00445-RJS Document 821 Filed 09/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                      -v-
                                                                  12-cr-445 (RJS)
                                                                     ORDER
ROLANDO MONTES,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the parties shall appear for a conference regarding

early termination of Mr. Montes’s term of supervised release on Thursday, September 24, 2020

at 4:30 p.m. In light of the ongoing COVID-19 pandemic, the conference shall take place via

Skype for Business videoconference. IT IS FURTHER ORDERD THAT no later than 5:00 p.m.

on Tuesday, September 22, 2020, the parties shall jointly email to the Court a list of persons who

anticipate speaking during the videoconference, including counsel, Mr. Montes, and Mr.

Montes’s supervising probation officer, along with the telephone number or email account that

will be utilized by each person during the conference. Chambers will email the parties directly

in due course with further instructions for accessing the videoconference.

         Members of the public may monitor the conference via the Court’s free audio line by

dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:         September 1, 2020
               New York, New York

                                                    RICHARD
                                                    R
                                                    RI
                                                     ICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
